Order entered August 21, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00907-CV

                         IN THE INTEREST OF H.B.C., A CHILD

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-17-1672

                                          ORDER
         On August 13, 2019, a supplemental clerk’s record was filed.         Included in the

supplemental record are trial court orders allowing Meghan E. Miller to withdraw as counsel for

Mother and appointing Garland D. Cardwell to represent Mother. Accordingly, we DIRECT the

Clerk of the Court to remove Ms. Miller as Mother’s counsel and substitute Mr. Cardwell in her

place.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE